DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Little et al. (US Patent 5,119,408).
            With respect to claim 1, Little et al. teach a system, comprising (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20): a stage (48) configured to secure a target (10) thereon and to rotate about a rotation axis (column 3, line 45 – column 6, line 20); 

    PNG
    media_image1.png
    502
    683
    media_image1.png
    Greyscale
a stationary radiation source (26) configured to emit a beam of penetrating radiation (70) from a focal point (18’) and directed upon a portion of the target (10); a stationary radiation detector (28) including a sensing face configured to acquire measurements of an intensity of the radiation beam incident thereon as a function of position; and a controller (66/72) configured to command the stage (48) to translate from a first position to a second position in a direction transverse to a central axis of the radiation beam (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20), wherein a magnification of the target at the first and second positions is approximately equal; wherein the stage (48) does not translate transverse to the central axis of the radiation beam (70) during measurement of the radiation beam intensity by the detector (28) (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20).
           
    PNG
    media_image2.png
    716
    493
    media_image2.png
    Greyscale

           With respect to claim 2, Little et al. teach the system of claim 1 (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20), wherein the rotation axis is positioned within the radiation beam at the first and second positions (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20).
           With respect to claim 3, Little et al. teach the system of claim 1 (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20), wherein the first and second positions are approximately symmetric about the central axis of the radiation beam (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20).
           With respect to claim 4, Little et al. teach the system of claim 1 (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20), wherein the stage (48) is further configured to translate the target (10) to a third position located between the first and second positions, wherein the magnification of the target (10) in the first, second, and third positions is approximately equal (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20).
           With respect to claim 5, Little et al. teach the system of claim 4 (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20), wherein the rotation axis approximately intersects the central axis of the radiation beam in the third position (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20).
           With respect to claim 6, Little et al. teach the system of claim of claim 4 (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20), wherein the position of the rotation axis in the third position is approximately equidistant between the position of the rotation axis in the first position and the position of the rotation axis in the second position (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20).
           With respect to claim 7, Little et al. teach the system of claim 1 (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20), wherein the radiation beam (70) is a fan beam or a cone beam (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20).
            With respect to claim 8, Little et al. teach the system of claim 1 (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20), wherein the radiation beam is not a parallel beam (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20).
            With respect to claim 9, Little et al. teach a method, comprising (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20): positioning a stage (48) having a target (10) mounted thereto at a first position; emitting, from a focal point (18’) of a stationary radiation source (26), a beam of penetrating radiation (70), wherein the radiation beam (70) extends from the focal point (18’), through a portion of a target (10), and is incident upon a sensing face of a stationary radiation detector (28) (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20); rotating the stage at the first position about a rotation axis during emission of the radiation beam (70); measuring, by the stationary detector (28), intensity of the radiation beam incident thereon as a function of position during rotation of the stage at the first position (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20); ceasing measurement of the intensity of the radiation beam; translating the stage from the first position to a second position along a translation path transverse to a central axis of the radiation beam (70); rotating the stage at the second position about the rotation axis during emission of the radiation beam; measuring, by the detector, intensity of the radiation beam incident thereon as a function of position during rotation of the stage in the second position (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20); and outputting, by the radiation detector, respective signals including data characterizing the intensity of the radiation beam (70) measured at the first and second positions (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20).
           With respect to claim 10, Little et al. teach the method of claim 9 (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20), wherein the rotation axis is positioned within the radiation beam at the first and second positions (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20).
           With respect to claim 11, Little et al. teach the method of claim 9 (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20), wherein the first and second positions are approximately symmetric about the central axis of the radiation beam (70) (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20).
           With respect to claim 12, Little et al. teach the method of claim 9 (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20), further comprising translating, by the stage, the stage to a third position located between the first and second positions, wherein the magnification of the target in the first, second, and third positions is approximately equal (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20).
           With respect to claim 13, Little et al. teach the method of claim 12 (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20), wherein the rotation axis approximately intersects the central axis of the radiation beam in the third position (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20).
            With respect to claim 14, Little et al. teach the method of claim 12 (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20), wherein the position of the rotation axis in the third position is approximately equidistant between the position of the rotation axis in the first position and the position of the rotation axis in the second position (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20).
           With respect to claim 15, Little et al. teach the method of claim 9 (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20), wherein the stage is not translated during emission of the first or second radiation beam (70) (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20).
            With respect to claim 16, Little et al. teach the method of claim 9 (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20), wherein the radiation beam (70) is a fan beam or a cone beam (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20).

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simon et al. (US PAP 2012/0155606 A1).
            With respect to claim 1, Simon et al. teach a system (see abstract; Figs. 1-3; paragraphs 0024-0032), comprising: a stage (26/20) configured to secure a target (40) thereon and to rotate about a rotation axis; a stationary radiation source (16) configured to emit a beam of penetrating radiation from a focal point and directed upon a portion of the target (40); 

    PNG
    media_image3.png
    512
    390
    media_image3.png
    Greyscale
a stationary radiation detector (28) including a sensing face configured to acquire measurements of an intensity of the radiation beam incident thereon as a function of position (see abstract; Figs. 1-3; paragraphs 0024-0032); and a controller (56) configured to command the stage to translate from a first position to a second position in a direction transverse to a central axis of the radiation beam, wherein a magnification of the target at the first and second positions is approximately equal; wherein the stage does not translate transverse to the central axis of the radiation beam during measurement of the radiation beam intensity by the detector (28) (see abstract; Figs. 1-3; paragraphs 0024-0032).
           With respect to claim 2, Simon et al. teach the system of claim 1 (see abstract; Figs. 1-3; paragraphs 0024-0032), wherein the rotation axis is positioned within the radiation beam at the first and second positions (see abstract; Figs. 1-3; paragraphs 0024-0032).
           With respect to claim 3, Simon et al. teach the system of claim 1 (see abstract; Figs. 1-3; paragraphs 0024-0032), wherein the first and second positions are approximately symmetric about the central axis of the radiation beam (see abstract; Figs. 1-3; paragraphs 0024-0032).
           With respect to claim 4, Simon et al. teach the system of claim 1 (see abstract; Figs. 1-3; paragraphs 0024-0032), wherein the stage is further configured to translate the target to a third position located between the first and second positions, wherein the magnification of the target in the first, second, and third positions is approximately equal (see abstract; Figs. 1-3; paragraphs 0024-0032).
           With respect to claim 5, Simon et al. teach the system of claim 4 (see abstract; Figs. 1-3; paragraphs 0024-0032), wherein the rotation axis approximately intersects the central axis of the radiation beam in the third position (see abstract; Figs. 1-3; paragraphs 0024-0032).
           With respect to claim 6, Simon et al. teach the system of claim of claim 4 (see abstract; Figs. 1-3; paragraphs 0024-0032), wherein the position of the rotation axis in the third position is approximately equidistant between the position of the rotation axis in the first position and the position of the rotation axis in the second position (see abstract; Figs. 1-3; paragraphs 0024-0032).
           With respect to claim 7, Simon et al. teach the system of claim 1 (see abstract; Figs. 1-3; paragraphs 0024-0032), wherein the radiation beam is a fan beam or a cone beam (see abstract; Figs. 1-3; paragraphs 0024-0032).
            With respect to claim 8, Simon et al. teach the system of claim 1 (see abstract; Figs. 1-3; paragraphs 0024-0032), wherein the radiation beam is not a parallel beam (see abstract; Figs. 1-3; paragraphs 0024-0032).
            With respect to claim 9, Simon et al. teach a method (see abstract; Figs. 1-3; paragraphs 0024-0032), comprising: positioning a stage (26/20) having a target (40) mounted thereto at a first position; emitting, from a focal point of a stationary radiation source (16), a beam of penetrating radiation, wherein the radiation beam extends from the focal point, through a portion of a target (40), and is incident upon a sensing face of a stationary radiation detector (28) (see abstract; Figs. 1-3; paragraphs 0024-0032); rotating the stage at the first position about a rotation axis during emission of the radiation beam; measuring, by the stationary detector, intensity of the radiation beam incident thereon as a function of position during rotation of the stage at the first position; ceasing measurement of the intensity of the radiation beam; translating the stage from the first position to a second position along a translation path transverse to a central axis of the radiation beam (see abstract; Figs. 1-3; paragraphs 0024-0032) (see abstract; Figs. 1-3; paragraphs 0024-0032); rotating the stage (26/20) at the second position about the rotation axis during emission of the radiation beam; measuring, by the detector (28), intensity of the radiation beam incident thereon as a function of position during rotation of the stage in the second position; and outputting, by the radiation detector (28), respective signals including data characterizing the intensity of the radiation beam measured at the first and second positions (see abstract; Figs. 1-3; paragraphs 0024-0032).
           With respect to claim 10, Simon et al. teach the method of claim 9 (see abstract; Figs. 1-3; paragraphs 0024-0032), wherein the rotation axis is positioned within the radiation beam at the first and second positions (see abstract; Figs. 1-3; paragraphs 0024-0032).
           With respect to claim 11, Simon et al. teach the method of claim 9 (see abstract; Figs. 1-3; paragraphs 0024-0032), wherein the first and second positions are approximately symmetric about the central axis of the radiation beam (see abstract; Figs. 1-3; paragraphs 0024-0032).
           With respect to claim 12, Simon et al. teach the method of claim 9 (see abstract; Figs. 1-3; paragraphs 0024-0032), further comprising translating, by the stage, the stage to a third position located between the first and second positions, wherein the magnification of the target in the first, second, and third positions is approximately equal (see abstract; Figs. 1-3; paragraphs 0024-0032).
           With respect to claim 13, Simon et al. teach the method of claim 12 (see abstract; Figs. 1-3; paragraphs 0024-0032), wherein the rotation axis approximately intersects the central axis of the radiation beam in the third position (see abstract; Figs. 1-3; paragraphs 0024-0032).
            With respect to claim 14, Simon et al. teach the method of claim 12 (see abstract; Figs. 1-3; paragraphs 0024-0032), wherein the position of the rotation axis in the third position is approximately equidistant between the position of the rotation axis in the first position and the position of the rotation axis in the second position (see abstract; Figs. 1-3; paragraphs 0024-0032).
           With respect to claim 15, Simon et al. teach the method of claim 9 (see abstract; Figs. 1-3; paragraphs 0024-0032), wherein the stage is not translated during emission of the first or second radiation beam (see abstract; Figs. 1-3; paragraphs 0024-0032).
            With respect to claim 16, Simon et al. teach the method of claim 9 (see abstract; Figs. 1-3; paragraphs 0024-0032), wherein the radiation beam is a fan beam or a cone beam (see abstract; Figs. 1-3; paragraphs 0024-0032).


Claim Rejections - 35 USC § 103

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. (US Patent 5,119,408; hereinafter Little’408) as applied to claim 9 above, and further in view of Little et al. (US Patent 5,848,115; hereinafter Little’115).
           With respect to claims 17-20, Little’408 teach the method of claim 9 (see abstract; Figs. 2, 3A-3B; column 2, line 30 – column 3, line 7; column 3, line 45 – column 6, line 20) but fail to explicitly mention about: calibrating the stage prior to measurement of the intensity of the radiation beam; wherein the calibration determines the location of the rotation axis with respect to the radiation detector and the stationary radiation source, further comprising measuring at least one-dimensional measurement of the target based upon the data characterizing the intensity of the radiation beam measured at the first and second positions, wherein the dimensional measurement is acquired from a volume image reconstructed from the data characterizing the intensity of the radiation beam measured at the first and second positions.
           Little’115 discloses a system/method for X-ray CT inspection (see abstract; Figs. 1-8) which explicitly teaches calibrating the stage prior to measurement of the intensity of the radiation beam; wherein the calibration determines the location of the rotation axis with respect to the radiation detector and the stationary radiation source, further comprising measuring at least one-dimensional measurement of the target based upon the data characterizing the intensity of the radiation beam measured at the first and second positions, wherein the dimensional measurement is acquired from a volume image reconstructed from the data characterizing the intensity of the radiation beam measured at the first and second positions (see column 2, lines 6-26; column 3, lines 30-32; Fig. 3; column 4, line 5-37; column 4, line 65 – column 5, line 49) since such a modification provides user with the capabilities offer accurate non-destructive evaluation of parts during manufacturing as well as development processes ad can provide a great deal of savings in both time and money over regular X-ray inspection (see column 2, line 65 – column 3, line 13).
            Little’408 and Little’115 disclose similar methods/apparatuses for the X-ray CT inspection.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide calibrating the stage prior to measurement of the intensity of the radiation beam; wherein the calibration determines the location of the rotation axis with respect to the radiation detector and the stationary radiation source, further comprising measuring at least one-dimensional measurement of the target based upon the data characterizing the intensity of the radiation beam measured at the first and second positions, wherein the dimensional measurement is acquired from a volume image reconstructed from the data characterizing the intensity of the radiation beam measured at the first and second positions as suggested by Little’115 in the method/apparatus of Little’408, since such a modification would provide user with the capabilities to offer accurate non-destructive evaluation of parts during manufacturing as well as development processes ad can provide a great deal of savings in both time and money over regular X-ray inspection.
           It would have been obvious to treat Little’408 and Little’115 as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 17-20 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).


Conclusion
             
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                       /I.K./   April 22, 2022